Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by  Xu  et al. USPGPUB 2016/0294048).
Regarding claim 1, Xu et al. discloses an antenna  (figs. 1A, 1B, 1C, 2, 7) comprising a main portion (elements 10 and 11 form the main portion), a facing portion (elements 10a, 11a form the facing portion), a first feeding terminal  (14, figs. 1C, 2; paragraph 0064) and a second feeding terminal (15, figs. 1C, 2; paragraph 0064), wherein: the main portion has a ring-shape with a split and has a first end portion and a 5second end portion which form the split (elements 10 and 11); the facing portion has a first facing portion provided to the first end portion and a second facing portion provided to the second end portion (elements 10a, 11a form the facing portion; see fig. 1A); the first facing portion and the second facing portion are apart from each other and face each other in a horizontal plane defined by a first horizontal direction and a 10second horizontal direction perpendicular to the first horizontal direction (10a, 11a) ; the first 

    PNG
    media_image1.png
    714
    620
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    638
    625
    media_image2.png
    Greyscale


Regarding claim 2, Xu et al. discloses an antenna (figs. 1a, 1b, 1c, 7), wherein: the antenna is to be mounted on an object; and the first feeding terminal and the second feeding terminal are fixed parts which 5are fixed on the object when the antenna is mounted on the object (paragraph 0064).


Claims 3 – 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845